ORDER

PER CURIAM.
Robert Bayer (“Claimant”) appeals the decision of the Labor and Industrial Relations Commission affirming, as corrected, the award of the Administrative Law Judge denying Claimant’s claim for permanent total disability benefits. We find that the facts found by the Commission support the award. Furthermore, the award is supported by sufficient competent and substantial evidence. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).